Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/209,466 filed on 03/23/2021.
Claims 1 – 25 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 9 – 14 and 25 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being by McGuire et al. (US 10,824,055 B1). 

Regarding claim 1, McGuire discloses: “a system, comprising: 
a frame having a center plane that vertically bisects the frame, a first wing and a second wing, the first wing on a first side of the center plane, and the second wing on a second side of the center plane, the second side across the center plane from the first side [see col: 4; lines: 48 – 53; The multiple panels 108 of the modular imaging enclosure 102 can include multiple side panels 108(S), and, in some cases, a top panel 108(T) and/or a bottom panel 108(B) (collectively “panels 108”). The example enclosure 102 shown in FIG. 1 includes eight side panels, 108(S)(1)-108(S)(8)]; 
a first image sensor mounted to the first wing, the first image sensor having a first field of view that extends along a first principal axis that intersects the center plane of the frame at a first positive distance outward along the center plane in a first direction from the frame [see col: 5; lines: 59 – 68; Fig. 1; It is to be appreciated that the panels 108 and the connection mechanism(s) for coupling panels together may be made in such a way so as to allow for reversing the orientation of the panels by turning the inner faces of the panels to face outward, which results in the outer faces of the panels facing inward. For instance, panels 108 may be configured to be coupled together with the cameras]; 
a second image sensor mounted to the second wing, the second image sensor having a second field of view that extends along a second principal axis that intersects the center plane of the frame at a second positive distance outward along the center plane in the first direction from the frame [see col: 5; lines: 59 – 68; Fig. 1; It is to be appreciated that the panels 108 and the connection mechanism(s) for coupling panels together may be made in such a way so as to allow for reversing the orientation of the panels by turning the inner faces of the panels to face outward, which results in the outer faces of the panels facing inward. For instance, panels 108 may be configured to be coupled together with the cameras]; 
at least one processor, the at least one processor communicatively coupled to the first image sensor and at least the second image sensor [see col: 17; lines: 15 – 17; In the context of software, the blocks represent computer-executable instructions that, when executed by one or more processors, perform the recited operations]; and 
at least one non-transitory processor-readable storage medium communicatively coupled to the at least one processor and which stores processor-executable instructions [see col: 4; lines: 25 – 32; Furthermore, individual panels may include their own, dedicated panel computer to processing of image data from a plurality of cameras on a per-panel basis. The per-panel, processed image data can be received by a system computer that combines the processed image data from multiple panels in a short amount of time].

Regarding claim 2, McGuire discloses: “further comprising: a third image sensor mounted to the frame, the third image sensor having a third field of view [see col: 9; lines: 52 – 55; The camera controller(s) may further control settings or adjustable mechanisms of the cameras 204, such as by changing the field of view (FOV) of the individual cameras 204] that extends along a third principal axis that extends along the center plane in the first direction [see col: 5; lines: 59 – 68; Fig. 1; It is to be appreciated that the panels 108 and the connection mechanism(s) for coupling panels together may be made in such a way so as to allow for reversing the orientation of the panels by turning the inner faces of the panels to face outward, which results in the outer faces of the panels facing inward. For instance, panels 108 may be configured to be coupled together with the cameras].  

Regarding claim 3, McGuire discloses: “further comprising: a display screen mounted to the frame, the display screen having a display surface that is centered about the center plane and visible from a positive distance along the center plane in the first direction [see col: 21; lines: 30 – 33; The output device(s) 1122 may include, without limitation, a display(s)].  

Regarding claim 4, McGuire discloses: “wherein the frame includes a center portion that is perpendicular to the center plane and the first wing extends from a first edge of the center portion and the second wing extends from a second edge of the center portion [see Fig. 6A]. 

Regarding claim 5, McGuire discloses: “further comprising: a third image sensor mounted to the center portion of the frame, the third image sensor having a third field of view that extends along a third principal axis that extends along the center plane in the first direction from the frame[see col: 5; lines: 59 – 68; Fig. 1; It is to be appreciated that the panels 108 and the connection mechanism(s) for coupling panels together may be made in such a way so as to allow for reversing the orientation of the panels by turning the inner faces of the panels to face outward, which results in the outer faces of the panels facing inward. For instance, panels 108 may be configured to be coupled together with the cameras]; and 
a display screen mounted to the center portion of the frame, the display screen having a display surface that is centered about the center plane and visible from a positive distance along the center plane in the first direction [see Fig. 1; col: 21; lines: 30 – 33; The output device(s) 1122 may include, without limitation, a display(s)].  

Regarding claim 6, McGuire discloses: “wherein the first distance at which the first principal axis intersects the center plane is equal to the second distance at which the first principal axis intersects the center plane [see Fig. 6A]. 
 
Regarding claim 7, McGuire discloses: “wherein the first image sensor and the second imager sensor are laterally spaced from one another across the center plane by a distance sufficient to capture partially overlapping images of a face when the face is positioned at a point at which the first principal axis and the second principal axis intersect the center plane [see Fig. 6A].  

Regarding claim 9, McGuire discloses: “further comprising: a fourth image sensor mounted to the first wing of the frame, the fourth image sensor having a fourth field of view that extends along a fourth principal axis that intersects the 65 LEGAL\51494411\1center plane of the frame at a fourth positive distance outward along the center plane in the first direction from the frame [see Fig. 6A]; and 
a fifth image sensor mounted to the second wing of the frame, the fifth image sensor having a fifth field of view that extends along a fifth principal axis that intersects the center plane of the frame at a fifth positive distance outward along the center plane in the first direction from the frame [see Fig. 6A].

  Regarding claim 10, McGuire discloses: “wherein the fourth image sensor is vertically aligned with the first image sensor and the fifth image sensor is vertically aligned with the second image sensor [see Fig. 2C].  

 Regarding claim 11, McGuire discloses: “further comprising: a sixth image sensor mounted to the frame, the sixth image sensor having a sixth field of view that extends along a sixth principal axis that extends that extends along the center plane in the first direction [see Fig. 2C]. 
 
 Regarding claim 12, McGuire discloses: “further comprising: at least one light source mounted to the frame and oriented to project light outwardly in the first direction from the frame [see col: 21; lines: 30 – 31; The output device(s) 1122 may include, without limitation, a display(s), a light element (e.g., LED)]. 

Regarding claim 13, McGuire discloses: “wherein the at least one light source comprises two or more lighting panels that positioned and oriented on the frame to provide a balanced light field to a human face when the human face is positioned at a point at which the first principal axis and the second principal axis intersect the center plane [see col: 8; lines: 28 – 35; In some embodiments, the light emitting element(s) 202 include a strip of light emitting diodes (LEDs), the strip running (or extending) horizontally along the inner face 200 of the side panel 108(S). The strip of LEDs may be mounted to an aluminum backing that is itself mounted on the inner face 200 of the side panel 108(S)].  

Regarding claim 14, McGuire discloses: “wherein the first image sensor is part of a first camera, and the second image sensor is part of a second camera [see col: 9; lines: 5 - 10; The array of cameras 204(1)-(9) may include any suitable number of cameras, including as few as two cameras 204. A pair of cameras 204 may be spaced apart from each other vertically, horizontally, or diagonally, yet remain coplanar on the inner face 200]. 

Regarding claim 25, McGuire discloses: “wherein the processor-executable instructions stored by the at least one non-transitory processor-readable storage medium, when executed by the at least one processor [see col: 17; lines: 15 – 17; In the context of software, the blocks represent computer-executable instructions that, when executed by one or more processors, perform the recited operations], cause the at least one processor to: 
transmit a notification of the result of the comparison [see col: 11; lines: 1 - 10; The panel computer 210 may be further configured to send processed (and unprocessed (or raw)) data (e.g., image data) to the system computer 106, and the system computer 106 may store, process, and/or transmit the data it receives from the panel computers 210 of multiple side panels 108(S), such as by combining processed data from the side panels 108(S) to create a 3D model of an object disposed within the enclosure 102].

Allowable Subject Matter
Claims 8 and 15 – 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tattan et al (US 2004/0250085 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486